EX 99.28(d)(12) Amendment to Investment Advisory and Management Agreement between Curian Variable Series Trust and Curian Capital, LLC This Amendment is made by and between Curian Variable Series Trust, a Massachusetts business trust (“Trust”) and Curian Capital, LLC, a Michigan limited liability company (“Adviser”). Whereas, the Trust and the Adviser are parties to an Investment Advisory and Management Agreement dated December 19, 2011 (“Agreement”). Whereas, the parties have agreed to amend Schedule A and Schedule B of the Agreement to amend the following fund name (“Fund Name Change”): Fund Name Change (effective March 1, 2012) Curian/Invesco Balanced-Risk Commodities Fund to Curian/Invesco Balanced-Risk Commodities Strategy Fund. Now Therefore, the parties hereby agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated March 1, 2012, attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated March 1, 2012, attached hereto. 3. This Amendment may be executed in two or more counterparts, which together shall constitute one document. In Witness Whereof, the Adviser and the Trust have caused this Amendment to be executed as of March 15, 2012, dated as of March 1, 2012. Curian Variable Series Trust Curian Capital, LLC By: /s/ Kelly L. Crosser By: /s/ Michael A. Bell Name: Kelly L. Crosser Name: Michael A. Bell Title:Assistant Secretary Title: President and Chief Executive Officer Schedule A March 1, 2012 (List of Funds) Curian Guidance – Maximize Income Fund Curian Guidance – Balanced Income Fund Curian Guidance – Rising Income Fund Curian Guidance – Moderate Growth Fund Curian Guidance – Maximum Growth Fund Curian Guidance – Tactical Moderate Growth Fund Curian Guidance – Tactical Maximum Growth Fund Curian Guidance – Institutional Alt 65 Fund Curian Guidance – Institutional Alt 100 Fund Curian Tactical Advantage 35 Fund Curian Tactical Advantage 60 Fund Curian Tactical Advantage 75 Fund Curian Dynamic Risk Advantage – Diversified Fund Curian Dynamic Risk Advantage – Aggressive Fund Curian Dynamic Risk Advantage – Income Fund Curian/American Funds® Growth Fund Curian/AQR Risk Parity Fund Curian/Epoch Global Shareholder Yield Fund Curian/FAMCO Flex Core Covered Call Fund Curian/Franklin Templeton Natural Resources Fund Curian/Invesco Balanced-Risk Commodities Strategy Fund Curian/Nicholas Convertible Arbitrage Fund Curian/PIMCO Credit Income Fund Curian/PineBridge Merger Arbitrage Fund Curian/The Boston Company Equity Income Fund Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund A-1 Schedule B March 1, 2012 (Compensation) Fund Assets Advisory Fee (Annual Rate Based on Average Net Assets of each Fund) Curian Guidance – Maximize Income Fund All Assets .20% Curian Guidance – Balanced Income Fund All Assets .20% Curian Guidance – Rising Income Fund All Assets .20% Curian Guidance – Moderate Growth Fund All Assets .20% Curian Guidance – Maximum Growth Fund All Assets .20% Curian Guidance – Tactical Moderate Growth Fund All Assets .20% Curian Guidance – Tactical Maximum Growth Fund All Assets .20% Curian Guidance – Institutional Alt 65 Fund All Assets .20% Curian Guidance – Institutional Alt 100 Fund All Assets .20% Curian Tactical Advantage 35 Fund $0 to $1 billion Over $1 billion .75% .70% Curian Tactical Advantage 60 Fund $0 to $1 billion Over $1 billion .75% .70% Curian Tactical Advantage 75 Fund $0 to $1 billion Over $1 billion .75% .70% Curian Dynamic Risk Advantage – Diversified Fund $0 to $1 billion Over $1 billion .95% .90% Curian Dynamic Risk Advantage – Aggressive Fund $0 to $1 billion Over $1 billion .95% .90% Curian Dynamic Risk Advantage – Income Fund $0 to $1 billion Over $1 billion .95% .90% Curian/American Funds® Growth Fund $0 to $1 billion Over $1 billion .85% .80% Curian/AQR Risk Parity Fund $0 to $1 billion Over $1 billion .85% .80% Curian/Epoch Global Shareholder Yield Fund $0 to $1 billion Over $1 billion .70% .65% Curian/FAMCO Covered Call Fund $0 to $1 billion Over $1 billion .60% .55% Curian/Franklin Templeton Natural Resources Fund $0 to $1 billion Over $1 billion .80% .75% Curian/Invesco Balanced-Risk Commodities Strategy Fund $0 to $1 billion Over $1 billion .75% .70% Curian/Nicholas Convertible Arbitrage Fund $0 to $1 billion Over $1 billion .85% .80% Curian/PIMCO Credit Income Fund $0 to $1 billion Over $1 billion .50% .45% Curian/PineBridge Merger Arbitrage Fund $0 to $1 billion Over $1 billion .85% .80% Curian/The Boston Company Equity Income Fund $0 to $1 billion Over $1 billion .55% .50% Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund $0 to $1 billion Over $1 billion .90% .85% B-1
